Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      12-DEC-2019
                                                      03:30 PM



                           SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    TRACY YOSHIMURA, Petitioner,

                                 vs.

THE HONORABLE JEFFREY P. CRABTREE, Judge of the Circuit Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   KEITH M. KANESHIRO, Respondent.


                         ORIGINAL PROCEEDING
                       (S.P. NO. 18-1-000465)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ., and
   Circuit Judge Kawamura, in place of Nakayama, J., recused)

            Upon consideration of Petitioner Tracy Yoshimura’s

petition for writ of mandamus, filed on November 15, 2019, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate a

clear and indisputable right to the requested relief.

Petitioner, therefore, is not entitled to the requested writ of

mandamus.    See Rev. Charter City & Cnty of Honolulu § 12-203;

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action); Honolulu Adv.,

Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ

of mandamus is meant to restrain a judge of an inferior court

from acting beyond or in excess of his or her jurisdiction).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, December 12, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ Shirley M. Kawamura




                                 2